Title: To George Washington from Tench Tilghman, 13 October 1785
From: Tilghman, Tench
To: Washington, George



Dear Sir
Baltimore 13th Octobr 1785

You will wonder at my long silence; but you will excuse me when I inform you, that your letter of the 14th of Sept. found me confined to my Bed by a most Severe nervous Fever, which kept me there near four Weeks. I am now far from being recovered, but as I can mount my Horse, I take daily Exercise, and find my Health and Strength returning by slow degrees.

The packet for Mr Smith, contained in your last, was forwarded, immediately to Carlisle, by a Gentleman in whom I could place intire dependance.
Mr O’Donnells sale, or rather no sale, is over. He held his Goods so extravagantly high, that you might have bought them cheaper out of any Store in Town. He has an Idea they will be in great demand in the Spring, and therefore holds them up.
Be pleased to make my Compliments to Mrs Washington, and inform her, there was no truth in the report she heard of fine dimity Muslin selling at 3/9 ⅌ yd on board the ship. I have the honor to be with the highest Respect & Esteem Dear Sir Yr Sincere & Affect: Hble Servt

Tench Tilghman

